CHARLES WILLIAM ROBERTS, Judge Pro Tem.,
concurring:
I concur with the majority opinion that the trial court’s decision should be affirmed; however, I do not believe that this is a case to be affirmed on the basis of the absence of clear error. To the contrary, the evidence clearly supports the conclusion of the trial court.
This 30 year old woman, the mother and apparently sole support of five children, had worked all of her adult life. She started as a nurse’s aide at the Golden Age Nursing Home in 1975. She then worked for Louisiana Pacific Corporation for about two years. She then went back to the Golden Age Nursing Home and then worked a year at LaSalle General Hospital. She had been back working for Louisiana Pacific Corporation for the last seven and a half years as a utility worker. There is no dispute about the fact that plaintiff injured her back on May 16, 1987, while working for the defendant. Plaintiff was seen that same day by Dr. Pat Flaherty whose examination revealed muscle spasms and tenderness bilaterally, more on the right than on the left, with radiation into the right hip and right upper-outer thigh. Dr. Flaherty's diagnosis was lumbar disc syndrome *292with sciatica (fairly severe). Plaintiff was given anti-inflamatory medication, muscle relaxants and pain medication. She was further instructed to lift nothing until released from treatment by her family physician (Rec. 51).
Her hospitalization and subsequent treatment by Dr. I.C. Turnley, Jr., Dr. L. Donovan Perdue and Dr. Douglas C. Brown, were detailed in their depositions. The evidence amply supports the conclusion of the trial judge:
“All of the medical indicates the Plaintiffs disability to be related to her on the job accident. Bertha 0. Brinson has carried her burden of proof in this matter. She was injured while in the course and scope of her employment and her disability still exists as of the date of trial.” (Rec. 249-250).